DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Besier et al (US# 2019/0031165).
	Besier et al disclose all the limitations of the instant claim including; a first wheel brake 8 which can be actuated by a pressure build-up in a first wheel-brake-side line (line terminating at 8); a second wheel brake 12 which can be actuated by a pressure build-up in a second wheel-brake-side line (line terminating at 12); a brake pedal 172; a brake cylinder 164 in which a brake pressure can be built up by means of a brake piston 188 mechanically coupled to the brake pedal 172; a sensor 260/262 for detecting actuation information relating to actuation of the brake pedal, a brake actuator 28 for generating a brake pressure in an actuator-side brake line (vertical line exiting chamber 62); a controller 250; a first braking circuit 272 fluidically coupled to the first wheel brake 8 and to the brake actuator 28, the first circuit including a brake actuator valve 112 partitioning the circuit into the first wheel-brake-side brake line (line from 112 to 8) and the actuator-side brake line (line from 112 to 28); a second braking circuit 242 fluidically coupled to the second wheel brake 12 and to the brake cylinder 160, the second circuit including a brake cylinder valve 96 partitioning the circuit into the second wheel-brake-side brake line (portion of 242 from 96 to 12) and a cylinder-side brake line (portion of line 242 from 96 to the exterior of the block 16 facing module 160); and an integrated brake module 16 and a pedal module 160 formed separately therefrom [0044], the pedal module comprising the brake cylinder 164, the brake piston 188, the brake pedal 172 and the sensor 260/262, and the integrated brake module comprising a compensation reservoir 230 for a brake fluid, a valve block 20/24 for controllably coupling the a first wheel-brake-side brake line (line from 112 to 8) to the first wheel brake 8, and the second wheel-brake-side brake line (line from 96 to 12) to the second wheel brake 12; wherein the pedal module is coupled to the integrated brake module via a connecting line which fluidically couples the brake cylinder to the cylinder-side brake line of the second braking circuit; wherein the first braking circuit 272 is fluidically coupled to the brake cylinder 164 only via the second braking circuit 242; wherein the second braking circuit 242 is fluidically coupled to the brake actuator 28 only via the first braking circuit 272; wherein, in a first operating mode of the brake system, the brake actuator 28 is controlled by the controller 250 as a function of the actuation information [0050]; wherein the first wheel-brake-side brake line (line from 112 to 8) and the second wheel-brake-side brake line (line from 96 to 12) are fluidically coupled to the actuator-side brake line via the brake actuator valve 112; wherein the first wheel-brake-side brake line (line from 112 to 8) and the second wheel-brake-side brake line (line from 96 to 12) are fluidically coupled to the brake cylinder 164 via the brake cylinder valve 96; and wherein the brake cylinder valve 96 is closed in the first operating mode [0073] and open in a second operating mode (figure 6, [0073]) of the brake system.
	Regarding claim 13, the brake actuator valve 112 is open in the first operating mode (figure 2) and closed in the second operating mode (figure 6).
	Regarding claims 14 and 22, the brake system has a feedback device 2 by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 230 to  valve 150) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   [0054]
	Regarding claim 15, the brake cylinder 164 is coupled to the feedback line via a feedback valve 150 that is open in the first operating mode [0054] and closed in the second operating mode [0041][0073].

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15, 19-22, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann et al (US# 2019/0344769).
	Zimmermann et al a brake system including; a first wheel brake 8d which can be actuated by a pressure build-up in a first wheel-brake-side line (line with 6d); a second wheel brake 8a which can be actuated by a pressure build-up in a second wheel-brake-side line (line with 6a); a brake pedal 1; a brake cylinder 80 in which a brake pressure can be built up by means of a brake piston mechanically coupled to the brake pedal 1; a sensor 20/25 for detecting actuation information relating to actuation of the brake pedal [0096], a brake actuator 5 for generating a brake pressure in an actuator-side brake line; a controller 112; a first braking circuit 13b fluidically coupled to the first wheel brake 8d and to the brake actuator 5, the first circuit including a brake actuator valve 26 partitioning the circuit into the first wheel-brake-side brake line (line from 26 to 6d) and the actuator-side brake line (line from 26 to 37); a second braking circuit 13a/85 fluidically coupled to the second wheel brake 8a and to the brake cylinder 80, the second circuit including a brake cylinder valve 81/82 partitioning the circuit into the second wheel-brake-side brake line (85/13a, from 82 to 6a) and a cylinder-side brake line (portion of line from 81 and/or 82 to 80); and an integrated brake module HCU1 and a pedal module 200 formed separately therefrom, the pedal module comprising the brake cylinder 80, the brake piston, the brake pedal 1 and the sensor 20/25, and the integrated brake module comprising a compensation reservoir 4 for a brake fluid, a valve block 6/7 for controllably coupling the a first wheel-brake-side brake line (line from 26 to 6d) to the first wheel brake 8d, and the second wheel-brake-side brake line (line from 82 to 6a) to the second wheel brake 6a; wherein the pedal module is coupled to the integrated brake module via a connecting line (figure 4) which fluidically couples the brake cylinder to the second braking circuit; wherein the first braking circuit 13b is fluidically coupled to the brake cylinder 80 only via the second braking circuit 13a/85; wherein the second braking circuit 13a/85 is fluidically coupled to the brake actuator 5 only via the first braking circuit 13b; wherein, in a first operating mode of the brake system, the brake actuator 5 is controlled by the controller 112 as a function of the actuation information [0084][0096]; wherein the first wheel-brake-side brake line (line from 26 to 6d) and the second wheel-brake-side brake line (line from 82 to 6a) are fluidically coupled to the actuator-side brake line via the brake actuator valve 26; wherein the first wheel-brake-side brake line and the second wheel-brake-side brake line are fluidically coupled to the brake cylinder 80 via the brake cylinder valve 81/82; and wherein the brake cylinder valve 80 is closed in the first operating mode and open in a second operating mode the brake system. [0165][0166][0170].  Figure 4.  While Zimmermann et al disclose the pedal module being coupled to the integrated brake module via a connecting line (figure 4), the connecting line of Zimmermann et al is coupled to wheel side brake line (downstream of valves 81/82), not the cylinder-side brake line as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the valves from the pedal module to the integrated brake module as an obvious relocation of parts that does not affect operation, but would allow reduction in size of the pedal module.  It is noted that the valve 81/82 are controlled by different partitions A/B such that movement of the valves would not further complicate wiring as they are already connected to both control systems.  Also note MPEP 2144.04(VI)(C)
	Regarding claim 13, the brake actuator valve 26 is open in the first operating mode [0051][0084] and closed in the second operating mode (26 is normally closed [0098] and closes in a mode of operating in total power failure).
	Regarding claims 14 and 22, a feedback device 3’  by means of which a haptic feedback signal can be given on the brake pedal in the first operating mode, facilitating a pressure to be built up in a feedback line (line from 3” to  valve 83 or 84) by the feedback device, which pressure is fluidically coupled to the brake cylinder at least in the first operating mode.   
	Regarding claim 15, the brake cylinder 80 is coupled to the feedback line via a feedback valve 83/84 that  is open in the first operating mode and closed in the second operating mode.
	Regarding claim 19, the pedal module 200 is additionally coupled to the integrated brake module HCU1 via a further connecting line, by means of which the brake cylinder is fluidically coupled or can be coupled on the brake module side to the reservoir 4.  Note line above cylinder 80 connecting the cylinder to the reservoir 4.
	Regarding claims 20 and 27-29, the controller 112 is set up to monitor at least one operating parameter of the brake system (functionality of the pressure provisions) and to trigger a change of the brake system to the second operating mode if a fault condition dependent on the operating parameter is fulfilled.  Note [0170] discloses the fallback level in response to a double fault, for example, failure of the first and second pressure provisions 2, 5.
	Regarding claim 21, the first brake circuit is coupled two first wheel brakes 8c/8d, each of the two first wheel brakes fluidically coupled to the actuator-side brake line via a corresponding first wheel-brake-side brake line and a corresponding brake actuator valve 26/6c; and the second brake circuit is coupled to  two second wheel brakes 8a/8b, each of the two second wheel brakes fluidically coupled to the cylinder-side brake line via a corresponding second wheel-brake-side brake line and a corresponding brake cylinder valve 82/6b.
Response to Arguments
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Regarding Zimmerman, please note an obviousness rejection is now applied to meet the new limitations.
Regarding Besier, reservoir 230 is now relied upon.  Note reservoir 230 absorbs fluid during brake operation and therefore compensates for brake pedal operation.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK